Title: Drafts of a Message to Congress, [ca. 19 September 1814]
From: Madison, James
To: 


        
          [ca. 19 September 1814]
        
        In every sacrifice which the war may require, we have the animating recollection that it was our choice, neither in its origin nor in its continuance. It was long made on us before it was returned on the Enemy. Besides a catalogue of other wrongs, we had borne the capture of nearly a thousand ships, and the impressment of thousands of our seafaring Citizens. We had borne these aggressions in the hope, feeble as it had become, that a change in the British Councils would put an end to them. This languishing hope, this apology to our pride and our honor, for so unexampled a forbearance, was at length wrested from us. We were explicitly told
   *told that the orders in Council which had so long warred on our Commerce would not be revoked, but on conditions as impossible as unjust; and we knew that the orders would not otherwise cease but with a war which had lasted nearly twenty years, and might according to appearances at that time last as many more.

        We can recollect with like satisfaction, that the reluctant appeal to arms was immediately followed by a proposal to the British Government, of an armistice which might lead to an adjustment of the differences; on the sole condition that an order should be issued suspending the impressments during the armistice. It was soon followed by another proposal, admitting instead of such an order, an informal understanding on the subject. Both of these proposals were rejected.A third,
   †This to be looked into, in a letter from Beasely & one to him from Mr Monroe.
 which was thought to leave no plea for hesitation, as the only preliminary for our Minister at the Court of London, was that he should find in the British Govt. a sincere

disposition to accommodate that difference on fair conditions, was evaded on a ground to which a desire of either peace or truce would not have resorted.
        Having no choice under those circumstances, but to invigorate the war; we still did not lose sight of the object of all just war, a just peace. The Emperor of Russia having offered his mediation for that purpose, it was instantly & cordially accepted by this Government. The British Government refused it. The Emperor, in his benevolence, repeated his invitation. The British Govt. persisted in its refusal. It proposed at length a direct negociation with the U. States.
        This Govt. faithful to its views of honorable reconciliation, promptly accepted it; not doubting that the British Govt. would be equally prompt in giving effect to its own proposal. The American Envoys were appointed without delay, and arrived at Gottenburg, the destined seat of negociation as soon as the season admitted. The B. Govt. though regularly informed that no time would be lost on our part, suspended its appointments, untill the actual arrival of the Americans should be formally communicated. The pretension, extraordinary as it was, was not permitted to obstruct the path to peace. It was next proposed by that Govt. to change the seat of negociation from Gottenburg to Ghent. The change was agreed to. And our Envoys at the last dates, were awaiting the arrival of the British, who had not been long appointed; and who after a lapse of more than three months from the arrival of the American at Gottenburg, and   more than   from the substitution of Ghent for that place, had not left their own Country.
        To these facts, demonstrating, that G. B. not the U. S. is chargeable both with the origin of the war, and with the obstacles to peace, it may be added, that trusting to the prospect of durable peace to Great Britain afforded by recent events in Europe, during which the occasions will not exist for renewing her aggressions on a neutral Power, & during which also, there will be fair opportunities for preventing them by amicable arrangements, our Envoys were authorized to wave stipulations on the great subjects of controversy, particularly of impressment, which might otherwise have been indispensable precautions.
        Whilst the war therefore proceeds, the Enemy alone will be answerable for it. And the U.S. in opposing his ambitious designs, and his cruel measures, with all the energies of a brave & free people, and with the undiminished desire of an honorable reconciliation, becoming a virtuous one, must carry with them the good wishes of the impartial world, & the best hopes of support from an omnipotent & kind Providence.
      